Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 02/22/2022.
Remarks
The claims are presented as follows:

Claims 7-8 and 12 are amended.
Claims 1-6 are canceled.
Claims 7-12 are pending.
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “switching the state of the active EtherCAT slaves into an operational state when the respective device identifications of the active EtherCAT slaves coincide with a predetermined device identification” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explain what is the active and operational states are and how does the slave devices switch when commanded by the master device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leyrer Publication No. (US 2013/0173868 A1) in view of YOON Publication No. (US 2013/0097273 A1).  

Claims 1 to 6. Canceled.  
  
Regarding claim 7, Leyrer teaches a method for operating an Ethernet for Control Automation Technology (EtherCAT) fieldbus system (an EtherCAT fieldbus system FIG.1), the EtherCAT fieldbus system comprising an EtherCAT master and a number of EtherCAT slaves (the EtherCAT fieldbus system contains a master device 1 and slave devices 2 to 5 FIG.1) for the system , the EtherCAT master and the number of EtherCAT slaves being coupled to one another by an EtherCAT fieldbus for data exchange (the master device 1 is coupled to the slave devices through a BUS to exchange information with the EtherCAT slaves in order to configuration information of each slave [0030-31] FIG.1), the method comprising the steps of:
ascertaining active EtherCAT slaves via the EtherCAT master (The master can retrieve information from the EtherCAT slaves in order to determine the respective FMM and SM configuration [active devices] of each slave [0029-30] FIG.3); 
requesting respective product codes of the active EtherCAT slaves via the EtherCAT master (The master may then send the respective FMM and SM configuration to each slave, requesting the first activation list and the second activation list are set up in the slaves in ascending order of logical addresses and the SM configuration in ascending order of physical addresses [product codes] [0029-32] FIG.6); 
ascertaining a respective device identification of the active EtherCAT slaves from the respective product codes via the EtherCAT master (the master device determines the physical address [device identifier] of each EtherCAT slave from the second activation list received [0025-28] FIG.2). 
Leyrer does not explicitly teach switching the state of the active EtherCAT slaves into an operational state when the respective device identifications of the active EtherCAT slaves coincide with a predetermined device identification
YOON teaches switching the state of the active EtherCAT slaves into an operational state when the respective device identifications of the active EtherCAT slaves coincide with a predetermined device identification (YOON: a master device configured to connect and operate at least one or more slave devices in an EtherCAT-based network system in response to a PDO list including identity information of slave devices [0016-23] FIG.1 and related FIG.2A; the master device determines whether a slave device having an operating PDO list provided from a host computer is present, if it is determined that an operating PDO list corresponding to the identity information of the slave device is present, the master device downloads the operating PDO list to the slave device and operates a relevant slave device [0090-93] FIG.7).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Leyrer by the teaching of YOON to switch the state of the active EtherCAT slaves into an operational state based on request from the master in order to determine whether a slave device is supported by the master device to finish the control of relevant slave device (YOON: [0093-94] FIG.2A).

Regarding claim 8, Leyrer teaches the method according to claim 7, further comprising the step of. reading an EtherCAT Network Information (ENI) file via the EtherCAT master, the ENI file containing the product codes of the number of EtherCAT slaves, the product codes containing the respective predetermined device identifications of the number of EtherCAT slaves (The EtherCAT master retrieves the EtherCAT slave controller ESC 430 configuration file through an EtherCAT slave information (ESI) file or through register access to EtherCAT slave information data that make it possible for several terminals or network nodes to communicate within a multiple access network [0050-52] FIG.5).

Regarding claim 9, Leyrer teaches the method according to claim 7, wherein the respective product codes comprise the device identification and an application identification (the first activation list and second activation list contain physical address to a logical address [0016] and application identification [0071] FIG.6).

Regarding claim 10, Leyrer teaches the method according to claim 7, wherein when requesting the product codes of the active EtherCAT slaves via the EtherCAT master, active EtherCAT slaves transfer their respective product code and an associated product code mask to the EtherCAT master, and the EtherCAT master ascertains the respective device identification by logically combining the respective product code with the respectively associated product code mask (Each slave contains several fieldbus memory management units (FMMUs) which perform memory mapping between the logical addresses of the system and the physical (or local) addresses of the slave. The FMMU converts a logical address into a physical address. The FMMU is integrated in the EtherCAT slave Application Specific Integrated Circuit (ASIC) and enables individual address mapping for each device [0007-10] FIG.5).  
  
Regarding claim 11, Leyrer teaches the method according to claim 10, further comprising the step of: ascertaining the respective application identification of the active EtherCAT slaves from the respective product codes via the EtherCAT master (The EtherCAT slave devices 102, 103, 104 and 105 can be contain different applications including drivers, sensors and/or analogue input/output devices [0042] [0048]).

Regarding claim 12, related to the same limitation set for hereinabove in the treated claims, where the difference used is the limitations were presented form a “system” side and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472